Citation Nr: 0000323	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  96-31 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the 40 percent evaluation for low back strain 
with hamstring spasms superimposed on congenital scoliosis 
with severe limitation of motion, was properly reduced to 20 
percent, effective from June, 1, 1998. 

2.  Entitlement to an evaluation in excess of 40 percent for 
low back strain with hamstring spasms superimposed upon 
congenital scoliosis, with severe limitation of motion, from 
March 2, 1995.

3.  Entitlement to an evaluation in excess of 30 percent for 
dysthymic disorder with a depressed mood.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission



WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from February 1981 to February 
1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 

The veteran appealed an RO decision in March 1996, which 
denied the veteran's claim (received on March 2, 1995) for an 
evaluation in excess of 40 percent for low back strain with 
hamstring spasms superimposed on congenital scoliosis, with 
severe limitation of motion, and an evaluation in excess of 
30 percent for dysthymic disorder with a depressed mood.  In 
March 1998, the RO reduced the evaluation for low back strain 
with hamstring spasms superimposed on congenital scoliosis 
with severe limitation of motion, from 40 to 20 percent.  The 
veteran also appealed that decision to the BVA.  

In June 1997, the veteran was informed that a Chapter 32 
Education Benefits check in the amount of $ 2, 079 had been 
paid to him.  The veteran has repeatedly denied receiving 
this check.  This issue is referred to the RO for appropriate 
action.

At his June 1999 personal hearing before the undersigned 
Board Member at the RO, the veteran submitted additional 
evidence and waived consideration of such evidence by the RO. 

The issues of entitlement to a total compensation rating 
based on individual unemployability and an extraschedular 
rating for the veteran's service-connected low back 
disability, under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1999) will be addressed in the Remand part of this decision.

 
FINDINGS OF FACT

1.  The provisions of 38 C.F.R. § 3.344 were not considered 
and applied at the time of the March 1998 RO rating action 
reducing the disability evaluation for the veteran's service-
connected back disability from 40 percent to 20 percent; that 
decision is, therefore, void ab initio as not in accordance 
with the law.

2.  The veteran's low back strain with hamstring spasms 
superimposed upon congenital scoliosis has been manifested by 
severe limitation of motion of the lumbar spine since March 
1995.

3.  The disability picture presented by dysthymic disorder 
with a depressed mood more closely approximates definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with definite 
industrial impairment, than it approximates considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and considerable 
industrial impairment.  Furthermore, dysthymic disorder with 
a depressed mood is manifested by no more than occupational 
and social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks. 



CONCLUSIONS OF LAW

1.  The reduction of the evaluation for low back strain with 
hamstring spasms superimposed upon congenital scoliosis, with 
severe limitation of motion, from 40 to 20 percent, was void 
ab initio, and restoration of the 40 percent evaluation is 
warranted for the period from June 1, 1998.  38 C.F.R. 
§ 3.344 (1999): Kitchens v. Brown, 7 Vet. App. 320 (1995).

2.  The schedular criteria for rating in excess of 40 percent 
for low back strain with hamstring spasms superimposed upon 
congenital scoliosis, with severe limitation of motion, for 
the period from March 2, 1995, have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 205-206.

3.  The schedular criteria for an evaluation in excess of 30 
percent for dysthymic disorder with a depressed mood have not 
been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §4.132 
Diagnostic Code 9405 (1996); 38 C.F.R. § 4.130 Diagnostic 
Code 9405 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter the Board finds that the veteran's 
claims are well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

I.  Low Back Disability

Service connection for low back strain with hamstring spasms 
superimposed upon congenital scoliosis was granted by the RO 
in September 1985, and a 20 percent evaluation was assigned, 
effective February 1985.  The RO determined that the 
veteran's back disability was aggravated by service.  This 
decision was based on service medical records that noted 
complaints of low back pain, and a VA examination report that 
noted paravertebral and hamstring spasm, localized 
lumbosacral tenderness, limitation of motion of the lumbar 
spine, with X-ray evidence of minimal scoliosis.  

In October 1986, the RO reduced the rating to 10 percent, 
effective January 1987. In a June 1988 rating decision, the 
RO restored the 20 percent evaluation, effective from the 
date of service connection. 

At his February 1988 RO hearing, the veteran testified that 
he had pain in the lower back, described by a VA physician 
present at the hearing as being approximately between L1 and 
L2, and all the way across the paraspinal region.  He also 
testified that he had pain that would radiate down his left 
leg and halfway up his back.  The veteran stated that his 
back pain had increased over the past year, with more 
frequent back spasms, but that his radiating pain had 
remained unchanged.  He described the radiating pain as a 
"tingling pain."  The veteran demonstrated that he could 
not flex forward at all without experiencing pain.  

The veteran further testified in February 1988 that, because 
of his back pain, he was no longer able to participate in 
sports, and that he had "lost some pretty good jobs over not 
being able to work for over a week."  He stated that his 
back caused him to be bedridden "at least four times," over 
a six month period, each occasion lasting from two days to 
two weeks.  He said that these episodes would come from 
making a wrong sudden move.  The VA physician commented that 
during the hearing, the veteran could be observed to be 
uncomfortable and in pain.  The veteran's mother, who 
testified that she had been a nurse for the past 17 years, 
said that the veteran was in constant pain, that he was 
occasionally bedridden due to muscle spasms, and that he was 
unable to work or to perform athletic activities.  

An April 1988 statement from a private physician reported 
that the veteran had been suffering "increasing severity of 
back pain with radiation down both legs.  He requires muscle 
relaxants and analgesics on a chronic basis."  
An April 1988 VA examination report noted that the veteran 
complained that he had had to quit a number of jobs due to 
his back pain.  He stated that he was unable to walk for a 
mile before experiencing back pain, and that he could only 
climb two to three flights of stairs before experiencing back 
cramps.  He was described as standing with a "shifting back, 
but it is splinted."  Flexion was to 30 degrees, extension 
was to 5 degrees.  The examiner also reported that the 
veteran "bends some 20 degrees with segmentation and rotates 
about the same."  Knee and ankle jerks were active, and he 
described a loss of feeling in the sole of the left foot.  

The examiner reported that hip-knee flexion caused back pain, 
straight leg raise testing was limited to 40 degrees on both 
sides, and "Ober's . . . and Ely's [testing both] . . 
.referred to the back."  There was tenderness in the lumbar 
region, without radiating pain or sciatic notch tenderness.  
The examiner reported further that "stool kneeling test was 
carried out somewhat reluctantly but back spasm is less with 
stool kneeling and with prone position."  Radiology revealed 
mild reverse spondylolisthesis of L5 over S1 without any 
spondylolysis.  The height of the intervertebral disk spaces 
and vertebral bodies was noted to be unremarkable.  There was 
mild scoliosis of lumbar spine with convexity to the right.  

In October 1989, based on the results of an August 1989 VA 
examination, the RO increased the evaluation for the 
veteran's back disorder to 40 percent, effective June 16, 
1989, and recharacterized the disability as low back strain 
with hamstring spasms superimposed upon congenital scoliosis, 
with severe limitation of motion.  

The VA examination report noted that the veteran complained 
that his back disability prevented him from working, and that 
his back spasms were getting more frequent and were lasting 
longer.  He was wearing a back support.  The examiner 
indicated that the physical examination was not fully 
satisfactory as the veteran was extremely tense, saying that 
his back caused so much distress that he wanted to "end it 
all."  His back was described as flat and rigid.  The 
examiner commented that the veteran's back "flexes to 20 
[degrees], no extension, bends 10, and rotates only five."  
The examiner stated that there was "no real sensory or motor 
pattern [deficit] but tests are resisted."  Ober's and Ely's 
tests were referred to the back, and there was marked 
tenderness at the lumbosacral junction without radiating pain 
or sciatic notch tenderness.  The impression was chronic low 
back pain associated with developmental variation.  

The claims folder contains no additional medical evidence 
until January 1995.  VA treatment records from that date 
noted that the veteran complained of lower back pain since an 
automobile accident in June 1994.  An MRI of the lumbar spine 
revealed a mild degree of generalized protrusion at the L4-L5 
level, with evidence of mild degenerative changes in the 
disk, and mild hypertrophic spurring of L5, with no evidence 
of encroachment on the intervertebral foramina.  

A March 1995 VA examination report noted that the veteran 
complained of chronic low back pain worsened by bending, 
lifting, prolonged sitting, standing or walking.  He said 
that his back disability had prevented him from working for 
the past year.  He described pain radiating into the left leg 
to the foot on an intermittent basis, with intermittent 
episodes of numbness and tingling into the left leg.  He wore 
a back brace and was observed to move with a slow limp and to 
stand erect.  There was no spasm noted and the veteran had 
mild generalized tenderness to palpation of the lumbar 
region.  Flexion was to 40 degrees and extension was to 25 
degrees.  Toe walking was "fair," but the veteran was 
unable to heel walk due to pain.  He was able to squat 
halfway down and rise again, and reflexes and sensation were 
intact in the lower extremities. 

VA treatment records from June 1995 noted that the veteran 
complained of severe back pain following an altercation with 
his roommate.  The veteran demanded a more powerful narcotic 
to combat the pain.  In July 1995 the veteran was involved in 
another automobile accident and was treated for complaints of 
chest and abdominal pain.  The veteran was given a general 
physical examination and was noted to be tender to palpation 
along the lateral borders of the lower back.  

A November 1995 VA examination report noted that the veteran 
complained of back pain that prevented him from working for 
the past year or from walking for more than a half mile.  He 
was noted to be stiff, slow and rigid in all his movements.  
The examiner commented that "he has hyperactive reflexes, no 
definite sensory or motor pattern that I can identify but all 
tests . . . appear to cause low back pain and spasm, even 
turning on the [examining] table is apparently very 
difficult."  The impression was "low back strain and severe 
spasm without adequate explanation on this orthopedic 
examination."

VA treatment records from October 1995 to November 1996 noted 
continuing treatment for back pain.  In March 1996, the 
veteran was noted to be in acute distress, pacing, getting up 
from his chair and walking gingerly, moaning and sighing 
constantly.  He complained of lumbosacral pain at L4-L5, with 
ascending and descending spasms, and radiation of pain to the 
left hip and foot, with numbness, aggravated by sitting.  
Flexion was to 5 degrees, lateral flexion was to 5 degrees 
bilaterally, and rotation was to less than 5 degrees 
bilaterally.  Straight leg raise testing was positive at 5 
degrees.  The assessment was degenerative joint disease of 
the lumbosacral spine, with acute pain and radiation.  In 
April 1996, X-rays revealed that the vertebral bodies were 
intact and in good alignment.  Straightening of the lumbar 
spine was suggestive of muscle spasm.  Disc spaces were well 
maintained, and the sacroiliac joints were unremarkable.  The 
veteran complained that his back pain was so severe, he 
contemplated taking his own life.  

The veteran was enrolled in the VA Pain Management Clinic in 
July 1996.  Records from the VA trauma recovery program that 
same month indicated that the veteran had been able to 
achieve the goal of walking for up to one mile a day.  In 
August 1996, he reported to the VA medical center (VAMC) 
demanding pain medication so that he would not drink alcohol.  
The impression noted was poly-sybstance abuse (dependence) 
and chronic back pain.  

Private medical treatment records from Methodist Medical 
Clinic, from June to November 1996, noted that the veteran 
complained of sharp back pain that severely impacted his 
life, preventing him from working and having sexual 
relations.  He reported that virtually any movement caused 
pain, and that the only relief had come from a recent 
epidural injection.  He was observed to have a normal stride, 
and he could walk on his heels and toes well.  He had 
"obvious paraspinous musculature tenderness bilaterally, . . 
. [with] some decreased range of motion with flexion," but 
"good range of motion with extension and side bending."  
Straight leg raise testing was positive bilaterally at 15 
degrees, there was no sensory or motor loss in the lower 
extremities bilaterally, deep tendon reflexes were +2/4 
bilaterally at both the Achilles and the patella.  The 
impression noted was low back pain with radiculopathy, and 
significant muscle spasm in the low back.  

The veteran was treated with a series of epidural injections, 
apparently with significant initial improvement in his back 
pain, and by July 1996, his pain was described as mild.  
After his first injection, he returned to the hospital and 
his behavior was described by his treating physician as 
"drug seeking."  He returned again after his series of 
injections was completed.  His physician reported that the 
injections had resulted in temporary progress each time, but 
that each time, the veteran would suffer a relapse "after 
doing too much physically even though he was warned to be 
careful not to."  The physician again stated that "I am 
very suspicious of him for exhibiting drug seeking 
behavior."  The veteran was described as appearing to be in 
extreme distress, "and is hardly able to walk at times.  
However, at other times he seems to be able to walk better.  
It appears that when he is . . . aware of being examined, his 
symptoms are exaggerated."  

The veteran was observed to be walking bent-over, his range 
of motion was "extremely limited . . . in all directions," 
due to pain, deep tendon reflexes were equal and brisk 
bilaterally, motor function "appears to be greatly decreased 
. . . secondary to pain only," straight leg raise testing 
"greatly exacerbate[d] his low back pain but [did] not bring 
on any radiating symptoms down the leg," and sensory 
examination was normal and equal bilaterally.  There was 
"exquisite tenderness" over the sacroiliac joints to deep 
palpation, tenderness over the sacrum, and mild to moderate 
paraspinous muscle spasm in the low lumbar spine.

In November 1996, his private physician wrote a letter 
summarizing the veteran's treatment, stating that he had been 
seen for "failed back syndrome with no evidence of ruptured 
disk or lesion."  The physician stated that the veteran 
"improved markedly," with treatment, to the extent that he 
was able to walk, and to take care of his basic and 
intermediate activities of daily living.  

At his October 1996 personal hearing before the RO, the 
veteran stated that he suffered from back pain that was at 
times so severe that he would be bedridden, sometimes for six 
weeks or more, sometimes less.  He said the last time he had 
been bedridden for six weeks had been earlier that year.  He 
described both a dull aching pain and a shooting pain, that 
frequently prevented him from sleeping at night.  The pain 
would radiate to his left leg and sometimes up his back.  He 
said that standing or sitting for any period of time would 
cause "tightening," and sharp, radiating, shooting pain, 
and that his back disability affected his sexual relations.  
He also said that he would get muscle spasms in his back two 
or three times a month, although the frequency and severity 
would fluctuate.

He said that in the past year he had received epidurals from 
a private hospital that helped reduce the pain in his back 
and enabled him to get around.  He also reported that he wore 
a back brace eight months out of the year, and that this 
helped his back.  He testified that he used to abuse alcohol 
and marijuana in an effort to "self medicate," because the 
medications he received from VA did not help.  He further 
testified that his last employment was two and a half years 
earlier, but that he was unable to keep the job because he 
had to spend time in bed for weeks at a time.  The veteran's 
mother testified that she was a nurse and that the veteran's 
physicians were not prescribing the appropriate medication 
because they felt that the veteran was "just a little 
drughead."  

A February 1997 VA examination report noted that the veteran 
complained of recurrent episodes of localized low back pain, 
with, "on several occasions," episodes of numbness and an 
inability to move his entire left leg.  The examiner noted 
that review of the claims folder indicated that the veteran 
had received a Magnetic Resonance Imaging (MRI) scan in 1994 
and that this revealed "some evidence of degenerative disc 
disease."  Current examination of the veteran revealed no 
scoliosis.  Flexion was to 55 degrees, extension was to 20 
degrees "with a jerking cogwheel movement," lateral flexion 
to 20 degrees bilaterally, also "with a cogwheel jerking 
movement."  The examiner commented that these movements were 
"not usually seen in a patient with true backache because 
that would greatly aggravate the pain."  Axial compression 
and simulated rotation were also noted to cause low back 
pain.  The examiner again commented that "simulated rotation 
does not involve any movement of the back and should be 
painless."

There was tenderness over the spinous process of L5 and the 
veteran complained of tightness in the hamstring muscles "at 
45 degrees."  The veteran did not complain of sciatic pain.  
Deep tendon reflexes were active and equal in the ankles and 
knees bilaterally, there was no motor weakness or sensory 
deficit in the lower extremities, and the veteran could walk 
on his heels and toes without any difficulty.  The examiner 
noted that, when asked to squat, the veteran "would go down 
about 25 percent and state that it caused low back pain.  In 
actuality, he was not moving his back at all and this should 
not cause low back pain."

The report noted that three views of the spine revealed no 
evidence of fracture, dislocation or destructive lesion, and 
there was no evidence of osteophytes or narrowing of the 
discs.  The examiner stated that the L5 vertebra was shifted 
posteriorly on S1 "about 2 mm," which the examiner opined 
was not of any clinical significance.  There was no sclerosis 
of the posterior facets, and no evidence of a herniated 
pulposus with nerve root irritation.  The impression noted 
was history of recurrent low back pain.  The examiner 
commented that degenerative disc disease shown in an earlier 
MRI "may be the basis of his pain," but that "I cannot 
blame his current problems on the episode of pain he incurred 
in the military."

In December 1997, the RO proposed reducing the evaluation for 
low back strain with hamstring spasms superimposed upon 
congenital scoliosis, with limited motion, from 40 to 20 
percent.  

The veteran submitted correspondence dated in January 1998 
from a private physician, Gary D. Holdiness, M.D.  Dr. 
Holdiness stated that he had first seen the veteran in 
February 1998 [sic] and that the veteran's current complaints 
consisted of intermittent low back pain and intermittent 
numbness in the left leg.  There was paravertebral tenderness 
with rigid spasm bilaterally, with diffuse tenderness over 
the sacroiliac and the supportive oblique muscles of the 
abdomen.  There was "strongly positive allopethia and 
hyperesthesia bilaterally in the low back," deep tendon 
reflexes were 2 to 3+ symmetrically at the knees and 2+ at 
the ankles.  He had positive antalgic posturing favoring the 
left side, and straight leg raise testing caused tightness in 
the back and leg, but no referred pain.  Faber testing was 
noted to be strongly positive for low back pain.  Dr. 
Holdiness' assessment was chronic low back pain, mixed 
etiology, combination of degenerative joint and disc disease, 
chronic low back instability and muscle spasticity.  Dr. 
Holdiness further opined that the veteran was completely 
disabled due to his chronic low back pain, and that even 
completely sedentary work would be difficult because the 
veteran's back pain prevented him from sitting for prolonged 
periods of time.

Additional treatment records from Dr. Holdiness' Hospital, 
dated either in August 1998 or March 1997, noted that a 
Computed Tomography (CT) scan of the lumbar spine revealed 
multilevel degenerative disc disease and spondylosis with 
neural foraminal impingement.  

Correspondence dated in February 1998, from John G. Downer, 
M.D., indicated that the veteran had been a long term patient 
of Dr. Downer's and that the veteran suffered from severe 
chronic pain that made him unable to work.

At his June 1999 personal hearing before the undersigned 
Board Member, the veteran submitted statements from several 
friends and acquaintances who all attested to the integrity 
of the veteran and to the severity of his back disability.  
These statements confirmed that the veteran was limited in 
his daily activities, and was occasionally bedridden, and 
that such impairment affected his ability to find employment. 

The veteran testified that he felt that he was entitled to an 
evaluation in excess of 40 percent.  He indicated that there 
had been a "personality conflict" between himself and the 
examiner who conducted the February 1997 VA examination, that 
the veteran had "made the doctor mad," and that, for this 
reason, the doctor's medical opinion "was totally 
unfavorable."  The veteran testified that he would get 
muscle spasms three to four times per week, lasting from two 
days to two weeks.  He said that when he had back spasms, he 
was unable to bend over at all, and that he would be "laid 
up" in bed for days, and sometimes a week or two.  

He indicated that since February 1998, his back condition had 
become worse, and that due to his back pain and associated 
depression, he had "lost two jobs already."  He stated that 
he had begun working selling real estate "about a year and a 
half ago," but that he had currently been off work for the 
past three months, and that prior to being off work, he had 
missed a "considerable" amount of time from work due to his 
back pain.  The veteran's mother testified that she was a 
nurse and that she had witnessed the veteran's spasms and 
witnessed him "laying on the floor.  . . . he cannot do 
anything.  . . . he doesn't have much of a life.  He can't 
have a family, he can't support himself."

                     A.  Restoration of 40 percent Rating 
from June 1, 1998

38 C.F.R. § 3.344(c) (1999) provides that, if a rating has 
been in effect for 5 years or more, the provisions of 38 
C.F.R. § 3.344(a) must be complied with in any rating 
reduction.  The latter provision requires that there be 
material improvement in the disability before there is any 
rating reduction.  See Peyton v. Derwinski, 1 Vet. App. 282, 
286-87 (1992).  The 40 percent evaluation for the veteran's 
low back strain with hamstring spasms superimposed on 
congenital scoliosis, with severe limitation of motion, had 
been in effect since June 16, 1989, and reduction of the 
rating from 40 percent to 20 percent was effectuated 
ultimately on June 1, 1998.  As such, the pertinent matter at 
issue is whether material improvement in the veteran's 
disability was demonstrated in order to warrant a reduction 
in such compensation benefits.  See Kitchens v. Brown, 7 Vet. 
App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

VA regulations provide that, where reduction in evaluation of 
a service-connected disability is considered warranted, and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared, setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (1999).  The Board notes that this was done 
in the instant case.  In December 1997, the RO proposed the 
reduction in the veteran's 40 percent disability evaluation 
for his back disability, and he was properly notified of the 
proposed action.

Furthermore, the regulations provide that the veteran is to 
be notified of the contemplated action (reduction or 
discontinuance), given detailed reasons therefor, and given 
60 days for the presentation of additional evidence to show 
that compensation payments should be continued at their 
present level.  The veteran is also to be informed that he 
may request a predetermination hearing, provided that the 
request is received by the VA within 30 days from the date of 
the notice.  If additional evidence is not received within 
the 60 day period and no hearing is requested, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the veteran expires.  
38 C.F.R. § 3.105(e),(h) (1999).

In the instant case, the Board finds that the RO furnished 
the veteran appropriate notice of the proposed rating 
reduction for his back disability in December 1997.  
Moreover, the veteran subsequently submitted statements 
indicating his disagreement with the proposed rating 
reduction, along with supporting evidence, all of which was 
considered by the RO.  The veteran did not request a 
predetermination hearing, although he did subsequently 
request, and was granted, a personal hearing before a 
traveling Member of the Board.  The proposed reduction was 
effectuated in a March 1998 rating decision, effective June 
1, 1998.  Therefore, the Board finds that the RO's reduction 
of the evaluation of the veteran's back disability was 
procedurally in accordance with the provisions of 38 C.F.R. § 
3.105.

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a); Kitchens, supra; 
Brown, supra.
The provisions above apply to ratings which have continued 
for long periods at the same level (5 years or more).  They 
do not apply to disabilities which have not become stabilized 
and are likely to improve.  Re-examinations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c).

The Board has reviewed the record and finds that the 
reduction in rating from 40 percent to 20 percent was legally 
improper.  There is nothing in the evidence of record to show 
that the RO considered the provisions of 38 C.F.R. § 
3.344(a),(c) when it reduced the veteran's evaluation in 
March 1998.  Leaving aside the question of whether the 
clinical evidence of record at the time of the RO's March 
1998 rating decision clearly failed to indicate material 
improvement in the veteran's disability, including 
improvement under the ordinary conditions of life such as 
working or actively seeking work, the Board notes that the RO 
failed to address the question of material improvement.  
Failure to consider and apply the provisions of 38 C.F.R. § 
3.344, if applicable, renders a rating decision void ab 
initio.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 
(1992); see also Kitchens and Brown, supra.

The Board parenthetically notes that the medical evidence 
does not clearly warrant the conclusion that sustained 
improvement in the veteran's back disability had been 
demonstrated at the time of the March 1998 rating decision 
that reduced the evaluation for low back strain with 
hamstring spasms superimposed upon congenital scoliosis, with 
limited motion.  Correspondence from two separate private 
physicians, dated in January and February 1998, opined that 
the veteran was unable work due to his back disability, which 
Dr. Downer characterized as "severe."  In any event, as the 
RO failed to apply 38 C.F.R. § 3.344 in its reduction of the 
veteran's disability evaluation from 40 percent to 20 
percent, the Board finds that the March 1998 rating decision 
is void ab initio as not in accordance with the law, and thus 
the Board has no legal option but to restore the 40 percent 
schedular rating.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.344(a), 
(c).

                                      B.  Rating in Excess of 
40 Percent 

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  

The veteran's low back disorder has been rated under 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5292, 5295.  Under 
DC 5292, a 40 percent evaluation is the maximum contemplated 
evaluation and is warranted for severe limitation of motion 
of the lumbar spine, and a 20 percent evaluation is warranted 
for moderate limitation of motion.  Under DC 5295, a 40 
percent evaluation is the maximum contemplated evaluation and 
is warranted for severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  

There is medical evidence of post-service back injuries and 
non-service-connected degenerative disc disease of the lumbar 
spine, which undoubtedly has contributed to the veteran's 
overall low back disability picture.  The pertinent medical 
evidence of record is also conflicting as to the severity of 
the veteran's low back disability.  Some of the medical 
findings are clearly consistent with severe disability, 
including severe limitation of motion of the lumbar spine, 
whereas other findings and opinions strongly suggest an 
element of secondary gain.  In fact, one of the examiners 
cited inconsistent clinical findings in support of an opinion 
that essentially concluded that the veteran was exaggerating 
his low back symptoms.  Nevertheless, there are ample 
findings indicative of severe disability without such 
commentary.  The Board has considered the testimony from the 
veteran and his mother, who is a nurse, in concluding that 
the evidence is at least in equipoise as to whether there is 
severe disability attributable to the service-connected low 
back disability.  However, the 40 percent rating that was in 
effect from June 15, 1989 to May 31, 1998, contemplates 
severe disability.  That is, a 40 percent evaluation is the 
maximum evaluation allowed under DC 5292 or DC 5295.  There 
is no medical evidence of ankylosis or complete immobility of 
the lumbar spine so as to support a rating of 50 percent 
under Code 5289.  The Board has considered 38 C.F.R. §§ 4.40, 
4.45 and Deluca v. Brown, 8 Vet. App. 202, 205-206 (1995), 
but there is no objective medical evidence to show or 
indicate that pain, weakness, or any other low back symptoms 
attributable to the service-connected disability at issue 
produces additional functional limitation to a degree (i.e., 
ankylosis) that would support a rating in excess of 40 
percent under the applicable rating.  As service connection 
is not in effect for intervertebral disc syndrome, DC 5293 is 
not for application.  Accordingly, a rating in excess of 40 
percent is not warranted for the veteran's service-connected 
low back disability. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In conclusion, the Board restores the 40 percent evaluation 
for low back strain with hamstring spasms superimposed on 
congenital scoliosis, with severe limitation of motion, and 
denies the veteran's claim of entitlement to an evaluation in 
excess of 40 percent for that disability.  

II.  Dysthymic Disorder

Service connection for adjustment disorder with depressed 
mood was granted in October 1989, and a 30 percent evaluation 
was assigned, effective June 1989.  This decision was based 
on VA examination reports from August 1989 that indicated 
that the veteran's psychiatric disability was due to his 
service-connected back disability.  He was described as 
depressed, anxious and angry, and of having thoughts of 
suicide, but without any actual attempts or current plan.  In 
March 1995, the RO recharacterized the disability as 
dysthymic disorder with depressed mood.  The 30 percent 
evaluation has remained in effect.  

VA treatment records from September to October 1995 noted 
that the veteran was admitted to the chemical dependency 
treatment program with the diagnoses of alcohol dependence 
and marijuana abuse.  Upon admission, he denied homicidal or 
suicidal ideation, or hallucinations.  Upon discharge, his 
Global Assessment of Functioning (GAF) score was 75.  

A February 1996 VA psychiatric examination report noted that 
the veteran stated that he was angry because he was in 
constant pain and his physicians would not give him anything 
for the pain.  He admitted to a remote history of homicidal 
and suicidal thoughts but denied any attempts and denied 
recent thoughts of either.  He complained that his sleep was 
impaired by pain, and his appetite was erratic.  He was noted 
to be living with a housemate, he was appropriately dressed 
and adequately groomed, he sat uncomfortably and appeared to 
be in severe pain as reflected by his affect and speech.  He 
did not exhibit flight of ideas, loose associations, or 
delusions, and his mood and affect were irritable and 
depressed.  He was oriented in three spheres, his memory, 
judgment and abstracting ability were good and his insight 
was fair.  

Records from the veteran's VA pain-treatment classes, from 
June to September 1996, indicated that while the veteran 
continued to complain of depression and anger due to his back 
pain, his mental status and his affect were within normal 
limits, and his depression was described as "mild."  
Furthermore, he indicated a desire to "move forward, accept 
his situation and get back into school so as to become 
financially stable once again."  

At his October 1996 personal hearing, the veteran indicated 
that he had recently been hospitalized at a VA facility for 
two weeks for his back disability and for associated 
depression.  He stated that in the past he would drink and 
smoke marijuana to ease the back pain.  He said that he has 
felt suicidal, and indicated that he has had problems 
relating to other people, he has few friends, and suffers 
from paranoia, lack of trust in others, depression, lack of 
self esteem, periodic confusion, a hair-trigger temper, and 
difficulty in concentrating.  He indicated that this has made 
it difficult for him to work with others.  The veteran's 
mother testified that the veteran had become so depressed 
because of his intractable back pain that he was at times 
suicidal.  

A February 1997 VA examination report noted that the veteran 
reported that he felt "Okay, I guess.  . . . for the most 
part the pain has gotten better so my nerves have too.  I 
wouldn't feel depressed so much if I were not in pain."  He 
denied a history of hallucinations or of attempts to harm 
himself or others.  He complained of sleep impairment due to 
"weird dreams," but his appetite was not impaired.  He was 
appropriately dressed and adequately groomed, his speech was 
fluent without flight of ideas or looseness of associations, 
his mood and affect were mildly depressed, he expressed no 
delusions, he was oriented in three spheres, his memory and 
judgment were good, his abstracting ability was adequate, and 
his insight was fair.  

In June 1997, the RO granted a temporary total rating under 
38 C.F.R. § 4.29 for the period from September to November 
1995.  The 30 percent evaluation was resumed thereafter.

The veteran was hospitalized from January to February 1998, 
stating that he had been "slipping" and had begun drinking 
again.  He denied homicidal or suicidal thoughts, but 
admitted that he had wanted to shoot someone at the Federal 
Building about his check earlier that week.  He was 
unemployed and living with his parents.  He was alert and 
oriented, his speech was clear and coherent without 
exhibiting flight of ideas or looseness of associations, his 
mood was euthymic and his affect was pleasant.  His dress was 
appropriate and he was well groomed, and he denied 
hallucinations or delusions.  He was given a number of 
psychological tests, one of which suggested a depressed mood, 
severe, with thoughts of suicide, although the veteran denied 
that he would commit suicide.  His cognitive functioning was 
"well within normal limits," and another psychological test 
suggested an avoidant and borderline personality with a 
mixture of dysthymic mood and anxious features.  

Upon discharge, he was described as pleasant and cooperative, 
he was alert and oriented in all spheres, his speech was 
clear without flight of ideas or looseness of associations, 
his affect was pleasant with congruent euthymic mood, he 
denied homicidal and suicidal thoughts and he was described 
as being in excellent behavioral control.  His Axis I 
diagnoses were polysubstance abuse and dependence, and 
history of dysthymia.  His GAF score was 70.  

A January 1999 VA examination report indicated that the 
veteran was no longer abusing substances.  He complained that 
he could not sleep, work, or concentrate because of back 
pain, and that he was "stressed out."  He reported that he 
had been on leave for four months from his employer, due to 
back pain, and that he was "depressed all the time because 
of pain and the money problems it causes."  The veteran 
admitted to remote homicidal thoughts but denied any such 
recent thoughts.  He admitted to suicidal thoughts but 
strongly denied any intent.  He was appropriately dressed and 
adequately groomed, his speech was fluent and spontaneous 
without flight of ideas or looseness of associations, his 
mood and affect were depressed, he denied hallucinations or 
delusions, he was oriented in three spheres, his memory was 
good, his judgment and his abstracting ability were adequate, 
and his insight was fair.  The diagnosis was major depressive 
disorder recurrent, severe without psychotic features, and 
cannabis and alcohol abuse in sustained full remission.  The 
GAF score was 60.  

At his June 1999 personal hearing before the undersigned 
Board Member, the veteran testified that "I get so depressed 
I want to blow my brains out."  He said that his symptoms 
had worsened and that he had a loss of motivation, that he 
had no social life, that he would anger easily, and that his 
work had been affected.  The veteran's mother testified that 
the veteran's condition had worsened.  

Under the regulations in effect when the appeal arose, a 30 
percent evaluation for dysthymic disorder was warranted for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  38 C.F.R. 
§ 4.132, Diagnostic Code (DC) 9405 (1996).  The 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  Id.  The Board 
notes here that VA's General Counsel has defined definite as 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  

A 50 percent evaluation for dysthymic disorder was warranted 
when the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels was so reduced as to result 
in considerable industrial impairment.  The next higher 
rating of 70 percent was for application when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired; the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including dysthymic disorder, as set forth at 61 Fed. Reg. 
52695-52702 (1996) (codified at 38 C.F.R. §§ 4.125-4.130).  
The March 1996 rating decision was based on the regulations 
extant at the time.  Where the law or regulations change 
while a case is pending, however, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

Under 38 C.F.R. § 4.130, DC 9405, a 30 percent evaluation is 
warranted for dysthymic disorder resulting in occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 
A 50 percent rating is warranted where the disorder manifests 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

Following a careful review of all the evidence, the Board 
finds that the evidence shows that the disability picture 
presented by the veteran's dysthymic disorder with a 
depressed mood more closely approximates definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, with definite industrial 
impairment, than it approximates considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships with people, and considerable industrial 
impairment.  The Board notes initially that, while the most 
recent VA examination report characterized the veteran's 
psychiatric disability as severe, the clinical findings from 
that examination do not substantiate such a conclusion.  The 
report indicated that the veteran was able to attend junior 
College for two years, had been able to hold a job, and 
currently lived with his parents.  The veteran indicated that 
it was his back pain that currently prevented him from 
working and caused him to stop attending classes, not any 
social or industrial impairment secondary to dysthymia.  

Nor does any of the earlier medical evidence indicate that 
the veteran's dysthymic disorder results in considerable 
social or industrial impairment.  The GAF scores varied from 
60, during the most recent examination, to 75.  GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
A GAF score of 61-70 denotes "some mild symptoms . . . OR 
some difficulty in social, occupational, or school 
functioning . . . but generally functioning pretty well, has 
some meaningful interpersonal relationships."  DSM-IV.  A 
GAF score of 71-80 denotes "no more than slight 
impairment."  Id.  In addition, the Board notes that, while 
the veteran testified that he had no friends, he was able to 
obtain statements from a number of individuals who described 
themselves as friends and who attested to the severity of his 
back disability.  

In view of the GAF scores of 60 to 75, the fact that the 
veteran does have a number of friends, and the fact that he 
has been able to work and attend classes until prevented from 
doing so by his back disability, the Board finds that, under 
the regulatory criteria in effect prior to November 7, 1996, 
the evidence indicates that the disability picture presented 
by the veteran's dysthymic disorder with a depressed mood 
more closely approximates definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, with definite industrial 
impairment, than it approximates considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships with people, and considerable industrial 
impairment.  Accordingly, an evaluation in excess of 30 
percent is not warranted under the old criteria.

Furthermore, the Board finds that the preponderance of the 
evidence is also against an increased evaluation under the 
current criteria.  The evidence shows that dysthymic disorder 
with depressed mood is productive of no more than 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  Indeed, while the veteran 
reported that due to his psychiatric disorder, he has 
problems relating to other people, he has few friends, and he 
suffers from paranoia, lack of trust in others, lack of self 
esteem, periodic confusion, a hair-trigger temper, and 
difficulty in concentrating, there was no clinical evidence 
of such symptoms, and, as noted above, the veteran had a 
number of friends who submitted affidavits on his behalf, he 
lived with his parents, and he was able to attend classes and 
to work until his back pain prevented him.  

While the veteran was observed to have a depressed mood with 
anxiety, there is no objective evidence of suspiciousness, 
panic attacks, or mild memory loss.  The veteran did complain 
of sleep impairment.  However, he indicated that this was due 
to back pain, not to his psychiatric disability.  In view of 
such findings, as well as the GAF score of between 60 and 75, 
the Board finds that the preponderance of the evidence is 
against an evaluation in excess of 50 percent under the 
current regulations.  Accordingly, the veteran's claim for an 
increased evaluation is denied. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a rating in excess of 30 percent for the veteran's 
dysthymic disorder must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra. 


ORDER

The reduction of rating for the veteran's low back strain 
with hamstring spasms superimposed on congenital scoliosis 
with severe limitation of motion, was legally improper; 
restoration of the 40 percent rating is, therefore, granted.

An evaluation in excess of 40 percent for low back strain 
with hamstring spasms superimposed upon congenital scoliosis, 
with severe limitation of motion, is denied.

An evaluation in excess of 30 percent for dysthymic disorder 
with a depressed mood is denied.


REMAND

In June 1997, the RO, among other things, denied a claim of 
entitlement to a total disability evaluation on the basis of 
individual unemployability (TDIU).  In August 1997, the 
veteran wrote a letter to his United States Senator, stating 
that his service-connected disabilities prevented him from 
working.  The letter was forwarded to VA.  In October 1997, 
the RO notified the veteran that the letter had been accepted 
as a notice of disagreement to the June 1997 rating decision, 
stating that a Statement of the Case (SOC) would be issued 
"setting forth the reasons and bases for our decision."  An 
SOC was subsequently issued in December 1997.  This SOC, 
however, addressed only the issues of evaluations for the 
veteran's back and psychiatric disabilities.  The issue of 
TDIU was not addressed.  In view of the veteran's August 1997 
NOD on this issue, the claim of TDIU is referred to the RO 
for issuance of an SOC.

The Board also notes that the veteran has complained that 
hamstring spasms superimposed upon congenital scoliosis, with 
severe limitation of motion, interferes with employment.  He 
maintains that because he is often bedridden for days due to 
back spasms, he has lost days from work, his business as a 
painter went bankrupt, he has been let go from jobs, and has 
been turned down for new jobs.  He has also submitted 
statements from employers and physicians stating that he is 
unable to work due to his back disability.  The Board finds 
that the issue of entitlement to an extra-schedular 
evaluation for hamstring spasms superimposed upon congenital 
scoliosis, with severe limitation of motion has been raised 
by the record.  

In addition, the Board notes that the veteran has not been 
notified of his ultimate responsibility for furnishing 
records supporting his claim that his service-connected 
disability interferes with employment.  See Spurgeon v. 
Brown, 10 Vet. App. 197-98 (1997); see also 38 U.S.C.A. 
§ 5103(a) (West 1991); 38 C.F.R. § 3.159(b)(c) (1998).

Accordingly, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure full 
compliance with due process requirements in light of recent 
Court holdings, it is the Board's opinion that further 
development of the case is required.  Accordingly this case 
is REMANDED for the following action:

1.  The RO must issue the veteran an SOC 
addressing its denial of the veteran's 
claim for entitlement to a TDIU.  The 
veteran must also be informed of the 
procedure for perfecting his appeal. 

2.  The RO should inform the veteran 
that the ultimate responsibility for 
furnishing employment or other records 
in support of his claim that hamstring 
spasms superimposed upon congenital 
scoliosis, with severe limitation of 
motion, affects his employment, rests 
with the veteran.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197 (1997).  
The veteran should be provided 
sufficient time to provide such records, 
or other evidence.

3.  Following the procedure set forth at 
38 C.F.R. § 3.321(b)(1), the RO should 
specifically document their 
consideration as to whether the 
veteran's claims for an evaluation in 
excess of 40 percent for low back strain 
with hamstring spasms superimposed upon 
congenital scoliosis warrants referral 
to the Director, Compensation and 
Pension Service for consideration of the 
assignment of an extra-schedular 
evaluation. 
4.  If the benefits sought on appeal are 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.





		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

